Exhibit 10.1

PACER INTERNATIONAL, INC.

2007 PERFORMANCE BONUS PLAN

I. BONUS PLAN

The Pacer International, Inc., 2007 Performance Bonus Plan (the “Bonus Plan”) is
a variable pay plan providing compensation payments that are contingent upon
achieving pre-determined performance objectives or criteria with respect to the
2007 fiscal year periods of Pacer International, Inc. (“Pacer International”),
and its subsidiaries (collectively with Pacer International, the “Company”). The
primary purpose of the Bonus Plan is to incentivize the Company’s employees to
use their best efforts on behalf of the Company and to reward the Company’s
employees for meeting stated performance goals that are designed to further the
growth and success of the Company for the benefit of the Company’s shareholders.
The Bonus Plan does not include payment or provision for salary increases
(whether based on merit or otherwise), profit-sharing, savings or retirement
plans, or recognition awards.

The Bonus Plan is broad-based and includes, for eligibility purposes, all levels
of employees within the Company: executive officers, management employees,
salaried exempt employees, and salary and hourly non-exempt employees.

The Bonus Plan will be communicated by the senior management of the Company’s
various organizational units to their respective employees (for purposes of this
Bonus Plan, these organizational units are the Company’s various Business Units,
the PGL Sales Unit and the Corporate Unit); among other things these
communications will outline the Bonus Plan’s performance objectives for the
specific unit as well as for the entire Company on a consolidated basis. The
objective of this communication process is to create a “line of sight” link
between the Bonus Plan’s performance objectives, the organizational unit’s
employees, and the success of the organizational unit and the overall Company.

The Bonus Plan is a “pool-funded” program with periodic accruals for all
organizational units booked at the corporate level based on the organizational
units’ and the Company’s actual performance against the Bonus Plan’s performance
objectives during the relevant period. These accrual decisions are determined by
the Chief Executive Officer and Chief Financial Officer of Pacer International,
as appropriate.

The Bonus Plan’s objectives are to:

 

  •  

align individual behavior with stated business goals and objectives;

 

  •  

encourage achievement of specific business goals and objectives;

 

  •  

improve business unit, other organizational unit, support department, and
overall Company performance; and

 

  •  

attract and retain critical talent for the Company.

The performance objectives that are required to be satisfied in order for the
Company and each organizational unit to award and pay bonuses with respect to
the 2007 fiscal year are comprised of Business Unit operating income targets,
PGL Sales Unit gross margin targets, and Company-wide consolidated earnings per
share targets; these objectives are established based on the Company’s 2007
operating plan and budget and approved by the Compensation Committee of the
Pacer International Board of Directors (the



--------------------------------------------------------------------------------

“Compensation Committee”). Individual employees who are eligible to participate
in the Bonus Plan are assigned a target bonus opportunity. For purposes of this
Bonus Plan, an organizational unit’s target bonus opportunity is the sum,
expressed as a dollar amount, of the target bonus opportunities of the
individual employees assigned to that organizational unit. The Bonus Plan can be
funded at levels above 100% if actual results exceed the pre-approved
performance objectives and such excess funding is approved by the Compensation
Committee.

Distribution of bonuses will occur after the determination and funding of the
organizational units’ bonus pools, and is expected to take place in February of
the following year. If necessary to maintain the deductibility of compensation
paid under the Bonus Plan pursuant to Section 162(m) of the Internal Revenue
Code, the distribution of bonuses to the Pacer International Chief Executive
Officer and four other most highly compensated officers of the Company will not
occur until the Compensation Committee has certified that the performance
objectives for the payment of such bonuses have been met.

II. INDIVIDUAL BONUS AWARDS

Once the organizational unit bonus pools have been determined, individual bonus
awards are determined based on a combination of an individual’s performance and
his or her contribution to his or her organizational unit. The Corporate Human
Resources Department will provide the various organizational unit management
teams with guidelines on making bonus distributions once the organizational unit
bonus pools have been determined. Bonus distributions should be based on
performance, and those individuals who perform at a higher level should be
recognized for their performance.

 

•  

As noted, actual bonus awards should be determined based on two components,
individual performance and contribution to the success of the organizational
unit (or support department within the organizational unit). Employees who
receive a Fails to Meet (FM) rating on their performance reviews will not be
eligible for any portion of their target bonus for the period in which they
received the FM rating.

 

•  

An employee must be an active employee at the time the bonus distribution occurs
to be eligible to receive the bonus. For purposes of the Bonus Plan, any
employee who has given notice prior to the distribution date of an intent to end
employment after the distribution date shall not be considered an active
employee and shall not be entitled to receive a bonus. An employee who retires
in the year in which bonuses are earned and is currently retired at the time the
bonus is paid may be entitled to a partial bonus payment pro-rated through the
date of retirement. An employee who is on approved FMLA or PDL leave (or other
medical leave with similar legal protections) may also be entitled to a bonus
payment upon his or her return from leave as required by law.

 

•  

An employee with less than one year of employment may be eligible for a
pro-rated bonus.

 

•  

If an employee is transferred to a different organizational unit during the
fiscal year, his or her bonus payment will be determined and pro-rated for the
duration of service to the respective organizational units and the operating or
other performance results of such units.



--------------------------------------------------------------------------------

Bonus payments will be determined with reference to the employee’s base salary
and target bonus percentage in effect at the end of the fiscal year. The Company
shall deduct from all cash distributions under this Bonus Plan any taxes
required to be withheld by federal, state, local or foreign government or taxing
authority.

III. GENERAL TERMS

Nothing in this Bonus Plan shall confer upon any participant any right or
expectation to continue in the Company’s employ, or to interfere in any manner
with the absolute right of the Company to change or terminate a participant’s
employment at any time for any reason. Neither the Bonus Plan nor any bonus
award or right to receive any bonus award shall create or be construed to create
a trust or separate fund of any kind or any fiduciary relationship between the
Company and any participant or other person. Any right to receive payments from
the Company under the Bonus Plan shall be no greater than the right of an
unsecured general creditor of the Company.

During a participant’s lifetime, each bonus award, and each right under any
bonus award, shall be exercisable only by the participant or, if permissible
under applicable law, by the participant’s guardian or legal representative. No
bonus award, and no right under any bonus award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred to, or encumbered by a
participant other than by will or by the laws of descent and distribution and
any such purported transfer or encumbrance shall be void and unenforceable
against the Company.

This Bonus Plan is a discretionary plan provided by the Company, and it may be
amended, modified or supplemented at any time and from time to time, and may be
canceled or terminated at any time, in the sole discretion of the Compensation
Committee. This Bonus Plan shall be administered by or under the direction and
supervision of the Chief Executive Officer of Pacer International, whose
determinations shall be final (subject to the approval of the Compensation
Committee to the extent required by applicable law or securities exchange
listing requirements). Any such amendments, modifications, supplements or
determinations shall be made in a manner to maintain the deductibility of
compensation paid under this Bonus Plan pursuant to Internal Revenue Code
Section 162(m), to the extent such regulation would otherwise impair the
deductibility of compensation under this Bonus Plan).

No member of the Board of Directors or any committee of the Board of Directors
of Pacer International or any of its subsidiaries, nor any officer of Pacer
International or any of its subsidiaries delegated authority under this Bonus
Plan, shall be liable for any action or omissions or determination made in good
faith by such member, by the Board of Directors or any committee of the Board of
Directors of Pacer International or any of its subsidiaries, or by any such
officer with respect to this Bonus Plan or any bonus award.

The Bonus Plan shall be construed under the laws of the State of Tennessee, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.